 EFFINGHAM FOOD STORE263Effingham Food Store,Inc.andLocal 534, Amalga-matedMeat Cutters and Butcher Workmen ofNorth America,AFL-CIO. Case 14-CA-6706January 15, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn October 4, 1972, Administrative Law JudgeHerbert Silberman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbrief, and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.Effingham,Illinois,on August 2, 3, and 4, 1972. Followingthe close of the hearing, General Counsel and Respondentfiled briefs which have been carefully considered.Upon the entire record in thiscase,and from myobservation of thewitnessesand their demeanor, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, a Missouri corporation, operates a retailfood market in Effingham, Illinois. From November 1971,when Respondent commenced operations, until the is-suance of the instant complaint, Respondent's receiptsfrom the sales of products from its store was in excess of$500,000 and, during thesameperiod, its purchases ofproducts for sale in its store was in excess of $100,000 ofwhich products in excess of $50,000 were transportedthrough channels of interstate commerce from pointsoutside the State of Illinois directly to its store inEffingham,Illinois.Respondent admits, and I find, that itisan employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.11.THE LABOR ORGANIZATIONINVOLVEDORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Effingham FoodStore, Inc., Effingham, Illinois, its officers, agents,successors, and assigns, shall take the action set forthin said recommended Order.DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN, Administrative Law Judge: Upona charge filed on February 22, 1972, by Local 534,AmalgamatedMeat Cutters and Butcher Workmen ofNorth America, AFL-CIO, herein called the Union, acomplaint, dated June 20, 1972, was issued alleging that theRespondent, Effingham Food Store, Inc., herein called theCompany, has engaged in and is engaging in conductconstituting unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended. In substance, the complaint, as amendedat the hearing, alleges that Respondent on February 10,1972, unlawfully discharged James Hinkle because he hadjoined or had engaged in activities on behalf of the Unionand, by reason of said discharge and other conduct setforth in the complaint, Respondent also has interferedwith, restrained, and coerced employees in the exercise ofrights guaranteed in Section 7 of the Act. Respondent dulyfiledanswers to the complaint and its amendmentsgenerally denying that it had engaged in the alleged unfairlabor practices. A hearing in this proceeding was held inThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.BackgroundThe principal issue in this case is whether, on February10, 1972, Respondent discharged James Hinkle, who wasemployed as a meatcutter in its food market, because of hismembership and activities on behalf of the Union.Subsidiary issues are whether Respondent unlawfullyinterrogated employees about their union activities, threat-ened employees that it would close its business if theUnion should be successfulin its organizingendeavor, anddirectedother threats against its employees if theypersisted in their support of the Union.Respondent's principal officers and stockholders areJames Hastings and his wife, Marcella. James Hastings ispresident and the chief operating official of the Companyand Marcella Hastings is its secretary-treasurer and alsoassists her husband in managing the store. Respondent is afranchise affiliate of a substantially larger organizationknown as Eisner Food Stores (herein referred to as Eisner).Among the services which Eisner furnishes the Company iscounseling in regard to store management, store opera-tions, and personnel administration. Gary Woods, who isemployed by Eisner, is the franchise counselor for theCompany. On occasions when Woods is unavailableHerbert Schloz substitutes for him. Woods and Schloz areresponsible toDonald Hadley, vice president of thefranchise division of Eisner.The Company's Effingham store began its operations inmid-November 1971. Its meat department was staffed byfivepersons:Vernon Koerner, manager of the meatdepartment; James Fecho and James Hinkle, meatcutters;201NLRB No. 40 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDDavid Hoesli, apprentice meatcutter; and Betty Bushur,meatwrapper. From the outset the operations of the meatdepartment proved to be unsatisfactory. In mid-December1971Vernon Koerner was terminated and James Fechowas appointed meat manager in his place.' The departmentcontinued with only four employees at least until mid-February 1972. Unfortunately, Fecho lackedthe organiza-tional ability to successfully manage the meat department,which resulted in his ultimate removal from that position.Months before the store opened for business JamesHinkle had applied for employment as a meatcutter. GaryWoods testified that in the spring of 1971 Hinkle spokewith him about employment. After their conversation hegave Hinkle an application to be filled out and returned.Hinkle did not return the application. Woods furthertestified that before Hinkle actually began to work for theCompany he recommended to James Hastings that Hinkleshould not be hired. Nevertheless, according to Woods,"Mr.Hastings,for some reason unknown to me, wassympathetic toward Jim Hinkle, and went ahead and hiredhim." James Hastings testified that in connection with theemployment of James Hinkle he directed an inquiry to thelatter's former employer who also advised Hastings not tohire Hinkle. Finally, before Hinkle reported for work withRespondent, James Hastings was informed of the possibili-ty that as an employee Hinkle surreptitiously might removefood from the store. Immediately before Hinkle beganworking for Respondent he secured temporary employ-ment with Mayhood Construction Company. MargaretOsteen, who is employed as a secretary for that organiza-tion, testified that in October 1971 she had a conversationwith James Hinkle's wife about Hinkle's prospectiveemployment with the Company. In that connection MissOsteen asked Mrs. Hinkle whether the latter would obtaina discount on food which she purchased in the store andMrs. Hinkle replied, "The only discount you can get onfood these days is what you can carry out the back door."Miss Osteen reported this conversation to her employerGene Mayhood who later informed her that he haddiscussed the subject with James Hastings. Despite theadverse recommendations James Hastings hired Hinkle.When asked for an explanation Hastings testified,"Well,first of all, Jim did call and he told me that he had 18 years'experience as a meat cutter,so I figured that he would be agood meat cutter. He was a former local boy. There are alot of Hinkles in Effingham. I had done accounting for oneof the Hinkles and I thought highly of him. I thought, well,if [James Hinkle] is[a] relation to him,certainly [JamesHinkle] would be fine."2The evidence adduced by Respondent at the hearingindicates thatHinkle'sperformance on the job wasunsatisfactory.From the very outset, James Hastingsbegan to receive complaints about Hinkle.Thus,accordingISome inconclusive testimony was adduced at the hearing relating to thesupervisory authority of James Fecho during the period that he was actingasmeat department manager However,it is unnecessary to resolve thequestion because General Counsel does not contend that while Fecho wasmanager he engaged in unlawful conduct on behalf of the Company orduring such period that any alleged violations of Section 8(axl) arises fromevents involving Fecho2Marcella Hastings testified that before James Hinkle was hired it wasreported to the Hastings that Mrs James Hinkle had remarked(toMargaretto the November 15, 1971, report of Gary Woods he "toldJim [Hastings]to keep an eye on the meat dept. Thereseems to be a problem there.Idon't feel that everyone isworking with the best interest of the business in mind. Ifeel that Jim Hinklemay beworking against us. He justdoesn't impress me as a meat cutter.He is slow, sloppy andhas a bad attitude." On January 5, 1972, Gary Woodsmade the following report:"I told Jim Hastings that Jim[Fecho] had told me Jim Hinkle not cooperating. He doesnot do what Jim [Fecho ] as mkt. mgr. has asked him to do.Jim [Fecho] had told me that he feels Jim Hinkle is justplain laying down onjob.I reminded Jim Hastings that Iwas not in favor of him [Jim Hinkle] be hired in the firstplace. I also told him if he kept him on the payroll to keepa very close eye on the man. I told Jim [Hastings ] I felt thatJim Hinkle is part of the problem with Dave[Hoesli]. I feelDave can be trained if he had the right man to do this. JimHinkle is not the man." A week and a half later GaryWoods reported about a conversation he and JamesHastingshad with Fecho. Woods' reportstates:"I told him[Fecho] to tell Jim Hinkle he is going to have to startcarrying his share of the load. I told him that if Hinkle saidhe was going to quit to tell him to hit the door. [JimHinkle's name seems to be coming up quite abit]. I toldJim Hastings that he should find someone to replaceHinkle."On his direct examination,when James Hastings wasasked why he retained James Hinkle in the Company'semploy against the advice of the Eisner counselors, JamesHastings testified, "I knew that Jim had a lot of personalproblems. Marcella and I personally liked Jim and his wife.We had nothingagainst himwhatsoever. I had hoped thatwe could correlate the meat department together and thateverybody could get along and that we could finally workitall out.Iknow that it takes sometime to do this,so that iswhat I was waiting for."B.The Contemplated Reorganization of the MeatDepartmentUpon his appointmentas meat managerthe questionquickly arose as to whether Fecho had sufficient organiza-tional skillto head the department. This is reflected in thevarious reports thatGaryWoods submitted. As anexample,Woods' report for January 18, 1972,states, "Ialso toldJim Hastingsthat we need to start looking for anew [marketmanager] justin caseJim F. is not able to getthings put together.I'm beginningto think that Jim F. isnot goingto get organized.He ishaving a real problemdirecting people. I feel that Jim F. is a very good meatcutter.He knows how to make money. He would make avery good 2nd man." A decision to replace Fecho wasfinallymadeon February 7, 1972. On that day, HerbertSchloz together with another Eisner counselor, JohnOsteen)that the benefits her husband would receive when he beginsworking for the Company would be "not really too good, but with what wecan pack out, we will be O.K" Before Hinkle actually was hired, theCompany made an investigation of his qualifications.In that connectionMarcella Hastings testified. "Well, ofcourse, we had contacted Eisner firstWe talked to them at great length about it Mr Martin. with 1GA here intown had contacted them before us I discussed it with him He told meabout his recommendations" Theywere"verybad" and the recommenda-tions from Eisner were also bad EFFINGHAM FOOD STOREGaddis, visited the Effingham store.While there theyspoke with James Fecho to determine his reaction shouldhe be replacedas meat manager.Fecho indicated that hewould be pleased to be relieved of the pressure of theposition and would be willing to continue in the store as ameatcutter. Schloz made such recommendation to JamesHastings.According to his report: "John Gaddis and Ispent the day here (Effingham Store). Discussed problemsin meat dept. with Jim Hastings. Possible solution arrivedat was hire a new qualified meat dept. manager perferablya local man, put Jim (Fecho) back as meat cutter andremove Jim Hinkle from market entirely."That same evening, February 7, James Hastings offeredthe position of manager of the Company's meat depart-ment to Douglas Louderback, a former meat marketoperator in Effingham. Louderback accepted and, accord-ing to James Hastings, "told me that he would more thanlikely give a two-week notice" to his current employer, butwould report sooner should it become possible to do so.Hastings testified that he had expected to hear fromLouderback on February 8 as to when Louderback couldreport for work, but did not hear from Louderback untilFebruary 9.3 A critical issue in this case is when thedecision was reached to discharge Hinkle and as of whatdate such discharge would be effective. James Hastingstestified that as of the night of February 7 he had "inmind" the idea that he would discharge Hinkle. Accordingto James Hastings, "I just more or less came to thisconclusion that if I brought in a new meat manager,someone would have to go, and I made up my mind that itwould probably have to be Hinkle, if Fecho approvedgoing to meat cutter." As of that date the decision toterminateHinkle, in part, rested upon whether Fechowould accept a demotion from the position of manager tothat of meatcutter. Also, the effective date of Hinkle'sterminationdepended upon when Louderback wouldreport for work which might have been no sooner thanFebruary 21.4The next morning, February 8, James Hastings tele-phoned Donald Hadley and informed Hadley that he hadoffered the position of manager of the meat department toDouglas Louderback. He further advised Hadley that hewas going to speak to Fecho about stepping down from thejob of manager and continuing to work with the CompanyJ 1 do not creditthe testimony of James Whitehurst,who was employedas managerof the grocerydepartment and as an assistant to James Hastingsin the overalloperations of the store, that on the night ofFebruary 7, JamesHastings informedhim that Louderback wouldstartto work for the storeon February 14 This is contrary to the testimonyof both James Hastingsand Douglas Louderbackthat at theconclusion of theirmeeting onFebruary7 it was uncertainwhen Louderback would report for workbecause the latterfelt obligedto give his current employer 2 weeks' noticewhich would meanthat he would be unable to reportfor work prior toFebruary 211 I do notcredit thetestimony of Douglas Louderback that on February7 he was informed thatJames Hastingsand Mr Whitehurst "decided thatthey couldn'tbring me in and thenhold threemore butchersback there, sothey decided onHinkle [to be terminated]."This testimony is contrary tothe testimonyof James Hastings andalso contrary to theaffidavitwhichDouglas Louderback furnishedan agent ofthe National LaborRelationsBoard on March 14. 1972.In theaffidavit Louderback averred that in hisconversationwith JamesHastings onFebruary 7, "We did not talk aboutany specificemployeesor talkabout having to letanyone go "sJamesHastings testified thaton February8 following his conversationwith Hadley he called Fecho into his office and informed Fecho that he had265as meatcutter and that Hinkle "would be replaced in thecourse of the changes." 5Because Gary Woods had been ill on February 8, earlythe next morning James Hastings telephoned him andadvised him about the hiring of Louderback. Later thesame morning, February 9, Hastings received a telephonecall from Louderback advising that Louderback would beable to conclude his work with his current employer onSaturday, February 12, and therefore could begin to workfor the Company on Monday, February 14.6JamesHastings in the afternoon of the sameday telephoned GaryWoods a second time to inform him of this development.Thus, as of the close of business on February 9,Louderback was due to report to work and assume theresponsibilities ofmanager of the meat department onFebruary 14, and Fecho had agreed to relinquish hispositionas meat managerand continue in the Company'semploy as ameatcutter.Itwas also contemplated thatfollowingLouderback's employment Hinkle would beterminated.MarcellaHastings testified that after herhusband had talked to Fecho he and she decided that theywould terminate Hinkle. However, as ofWednesday,February 9 (presumably after James Hastings received thetelephone call from Douglas Louderback advising that hewould be able to report for work on Monday, February14), according to Marcella Hastings, "we decided that wewould be letting [Hinkle] go before the weekend was out,"but a decision had not been reached as to exactly whenHinkle would be discharged.C.The Organizational ActivitiesBoth Fecho and Hinkle previously had worked for storeswhich had collective-bargainingagreementswith theUnion or affiliated locals and had been members of suchorganizations. Hastings testified that he was aware of theirprior union membership when he hired them. Hinkletestified that inMay 1971, when he first spoke withHastings about employment, Hastings inquired where hehad previously worked. Hinkle replied that he had workedfor A.&P. and after he was bumped from his job with thatstoreheworked for Johnson's IGA. Hastings askedwhether IGA was union and Hinkle responded, "No."hired Louderbackto become manager of the meat department,that heconsideredFechowas a good meatcutter,a hard worker,and wastrying todo a good job,and he would like Fecho to remain as a meatcutter. Fechoresponded that he would behappyto stay on as a meatcutter.In thisconversation,Hastings testified,he also informedFechothat because of thepoor financial position of the Companythere wasno waythat he couldretain Jim Hinkle afterLouderbackgoes onto the payroll and that hewanted the matter to be kept confidential until he had the opportunity totellHinkleFecho denied thaton February8 he was advised by JamesHastings that the latter had hiredLouderbackand had decided to terminateHinkle Furthermore,Gary Woodstestified that the nextday, on February9,he had two telephone conversations with James Hastings In the firstconversation Hastings indicatedtoWoodsthat Hastings was thinking aboutletting Hinkle go and in the second conversation Hastings indicated that hehad decided to terminate Hinkle.It seems improbable that James Hastingswouldinform Fecho of a positive decision to discharge Hinkle beforeadvising the franchise counselors.Ido not credit James Hastings in thisrespect6On Sunday,February 13, Louderbacktook an inventory of themerchandise on hand in the meat department of the store 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, Hinkle acknowledged that he had belonged to aUnion.7Fecho testified that on November 12, 1971, when heapplied to James Hastings for a job the latter inquiredabout his qualifications. Fecho informed Hastings that hehad worked in many stores and volunteered the informa-tion that a lot of them were union stores. Fecho furthervolunteered that he was no longer an active union memberbut held a withdrawal card.Hastingsresponded that he didnot want a union in his store.Fecho assured Hastings thatif the latter was worriedabout Fechobeing a union man,that he would not join a union and that if "anything likethat came up" he would take a 6 weeks' leave of absence orjust quit. Hastings did not then offer Fecho employment.However,early the same evening James Hastings tele-phoned Fecho and informed him that he could beginworking for the Company the next day.8 Although thisconversation revealsHastings'antipathy towards theunionizationofRespondent'semployees,contrary toGeneral Counsel, I find that it did not infringe uponemployees' protected rights. Fecho volunteered the infor-mation about his past union employment and Hastings'response merely was that he did not want a union in thestore. It would be a distortion of this remark to implytherefrom that Hastings was telling Fecho that he wouldnot hire any person who had formerly worked in a unionstore or was a member of a union. Any such possibleinference is rebutted by the fact that Hastings hired Hinkledespite the latter's admitted union affiliations and theabsence of assurances that he would not again becomeactive in a union. Fecho's avowed disclaimer of any furtherunion interest was unsolicited and there is no basis forbelieving that Fecho would not have been hired had thedisclaimer not been given.Towards the end of December 1971, Fecho and Hinklebegan to discuss the desirability of obtaining unionrepresentation. In January, Fecho contacted Jerry Blue, abusiness representative of the Union,and a meeting wasarranged for the night of January 12, 1972. Only Fechoand Hinkle attended.Both signed applications for mem-bership and union authorization cards. They had invitedBetty Bushur to come to the meeting but she had refused.Despite several conversations with Fecho and Hinkleabout the Union dunng the month of January 1972rHastings denied that he discussed union membership with HinkleHastings explained that "it wasn't really necessarybecause I knew,he toldme that he workedfor A.&P., so I kind of assumed it "8 James Hastings denied that he had any such conversation with FechoAccordingtoHastings,Fecho was hired by Vernon Koerner and not byhimself.Icredit Fechorather than Hastings in regard to the describedinterview In this instance and with respect to other events discussed belowthe testimony of James Hastings conflicts with the testimony of witnessescalled byGeneralCounsel.While I am of the opinion that James Hastingsfundamentally is not an untruthful person, I likewise am of the opinion thathis personal involvement in the instant litigation has served to distort hisperspectiveFurthermore,Hastings'glib explanation of events and hisgeneral deportment as a witness suggest to me that in his anxiety to prevailJames Hastings has permitted himself to shape his testimony to fit the moldof the Company'sdefense rather than to answer the questions put to himprecisely, accurately,and in accordance with the way the events actuallytook place9 1 credit Blue's version of his telephone conversation with MarcellaHastings rather than her slightlycontradictoryversion10 1 credit Mrs Bushur's version of their conversation rather than theversion given by Mrs Hastings Bushur testified in a straightforward.directBushur's indifference continued.DavidHoesli also wasapproached about the subject prior to the January meeting.At first he showedno interest.However, on February 9,Hinkle and Fecho had a further conversation with Hoesliabout the Union and dunng part of the time they werejoined by an independent truckdriver. Hoesli then indicat-ed a qualified interest. A meeting withJerryBlue wassuggested to which he agreed.The meeting was arrangedfor the same night.At the meeting on the nightof February9 Hoesli signed a union authorization card.The next day, February 10, about 10 a.m.Bluetelephoned the store and asked to speak with Mr. Hastings.He was advised that Mr. Hastings was not present and thecallwas turned over to Marcella Hastings.The latterinformed Blue that her husband was ill with the flu and notavailable and probably would not return to the store beforeMonday, February14.Blue identifiedhimself toMrs.Hastings as a business agent forthe Union and informedher that a majority of the meat department employees hadsigned applications a for membership in the Union andthat he was interested in obtaining recognition on behalf ofthe Union and negotiating a contract.She responded, "Wedon't need a Union," and something to the effect that shewas not interested in talkingany further to him .9 MarcellaHastings immediately reported the conversation to herhusband who was in the store's office. According to JamesHastings: "[W]hen she got through[with]the phone call,she came in and she said, 'Oh, I didn't know you werethere.' She said, `I think I received a phone call from aunion representative.'She said, `I think I'll go . . . andcheck with Betty or Dave or someone over there and findout if they know anything about it,' which she did."Marcella Hastings then went to the meat departmentwhere she spoke to Betty Bushur.Mrs. Hastings asked ifthere had been any talk about the Union in the meat roomtowhichMrs.Bushur responded,"Yes."Mrs.Hastingsthen inquired if all the employees were going along withtheUnion.Mrs. Bushur answered that she and DavidHoesli were not and that only Jim Fecho and Jim Hinklewere supporting the Union.10 One or two days laterMarcellaHastings again questioned Bushur about theUnion.Mrs.Hastings asked Bushur whether she wassincerewhen she said that she was againsttheUnion.The most significant and also the most controvertedmanner without any equivocation.Although Mrs Bushur was called as awitness by General Counsel,she was the only meat department employeewho consistently opposed the organization of the meat department Sheappeared to have maintained a friendly relationship with Mrs. Hastingswhile at the same time her testimony indicated antagonism towards bothFecho and Hinkle Bushur seems to have had no reason to favor the Unionor any of its supporters Also. at the time of the hearing she was stillemployed by the Company and gave her testimony in the presence of bothMr and Mrs Hastings This would further incline her to favor rather thanto harm the Company by her testimony. In all the circumstances,I find thatMrs Bushur was a truthful and entirely reliable witness On the other hand.Mrs.Hastings impressed me as having been concernedby theinstantlitigation to an extent that it affected her objectivity.Her interest in afavorable outcome in this litigation,her resentment at the supposedfaithlessness of her employees in seeking union representation, and her fearthat a successful organizational campaign might mean the financial doom ofthe Company of which she and her husband are the principals served todistort her perspective and to cause her to color her testimony in order toplace it in a light most favorable to the Company's cause rather than todescribe precisely and accurately what had happened EFFINGHAM FOOD STORE267testimonywas givenby David Hoesli. It related toconversations he had on the morning of February 10.According to Hoesli, between 10 and 10:30 a.m., while hewas in the grocery department area of the store, MarcellaHastings came to him and inquired if he knew anythingabout the Union or its activities.Hoesli replied, "Not verymuch." Marcella Hastings questioned him as to whether hewas telling the truth and Hoesli affirmed that he was. Mrs.Hastings then informed Hoesli that she had received aphone call from the Union and did not know what was upand was asking Hoesli to see if he knew anything. Mrs.Hastings then stated that they couldn't really afford theUnion, and if the Union came in they would probably haveto close the store." This remark is alleged to be and, I find,is a violationof the Act.12The conversation with Mrs. Hastings took place as shewas leading David Hoesli to the office.In the office he metwith,in addition to Marcella Hastings,James Hastings,JamesWhitehurst, and the secretary, Mary Miller. Upontheir arrivalMarcella Hastings told her husband that shehad askedHoesliwhether he knew anything about theUnion and he had said that he did not know very muchabout it.James Hastings then asked Hoesli if he was surehe did not know anything about the Union and Hoeslirepeated that he knew nothing about the Union. JamesHastings then informed Hoesli that Marcella Hastings hadreceived a telephone call that morning from someone whosaid that the Union represented a majority of the meatdepartment and who wished to make an appointment, thatMrs. Hastings told the caller that her husband was homesick and would not be available until Monday, and that theunion representative was going to call againon Monday tomake an appointment. James Hastings voiced his perplexi-ty at the fact that theunion agenthad asserted that theUnion represented a majority of the meat department.Hastings stated that he knew that James Fecho and JamesHinkle held union cards but he could not figure out whothe third person was who had signed a card to give to theUnion the alleged majority. He said he knew that BettyBushur probably had not signed a union card. JamesHastings also discussed the fact that plans had been madeto effect changes in the meat department. He stated that hewas going to bring in as manager a man who was 55 yearsold, he was going to demote Jim Fecho to James Hinkle'sjob, was going to reduce Fecho's wages and then he wasgoing to fire Hinkle. Hoesli was informed that he wouldretain his same job. Hastings also informed Hoesli thatthese changes were not scheduled to take place untilMonday, February 14, 1972, but because Marcella Hast-ings had been contacted by the Union they decided thatthey would make the changes in the meat department atonce.James Hastings explained to Hoesli that MarcellaHastingshad been contacted by the Union but he had notbeen contacted yet, therefore, he was able to make thepersonnel changes in the meat department prior toreceiving direct notification from the Union. Also, Hoesliwas witness to the fact that James Hastings had made hisdecision regarding changes in the personnel of the meatdepartment before Hastings received any notification fromthe Union. Hastings then said they were going to let Hinklego that same day.At some point during the meeting James Hastings said toHoesli that if the Union came in they would probably haveto close the store. This threat violates Section 8(a)(1) forthe reasons stated above.13 Before the meeting concludedJames Hastings again asked Hoesli whether he knewanything about the union activities.Hoesli responded thathe did not and stated that he would keep his ears open andlet them know if anything came up or if anybody contactedhim. Also, Hoesli was told not to talk about the meeting, tokeep it quiet.James Hastings,Marcella Hastings,and Mary Millerspecifically denied that any meeting such as was describedby Hoesli took place. Also, Alberta Bracken, a checker,testified that she did not see Hoesli in the area of the officeon February 10 and her further testimony is to the effectthat had Hoesli gone to the office she probably would haveseen him.Iwas mostfavorablyimpressedby the sincerity andapparent honesty of David Hoesli.Hoeslilater decided toabandon his union affiliations and on February 14confessed to James Hastings that he had signed a unioncard and informedHastingsthat he had changed his mindabout the Union. As of the time of the hearing Hoesli wasstillemployed by the Company and he testified in thepresenceof bothJames and Marcella Hastings. In thesecircumstances, there appears to be no reason why Hoesliwould testify falsely to the detriment of the Company. Tothe contrary, considerations of self-interest would promptHoesli to support the Company's position. I find Hoesli amore credible and a more reliable witness than Marcellaand James Hastings. These two, as principals of Respon-dent, have an important stake in the outcome of thislitigation.While interest does not necessarily determineiiMarcella Hastings categorically denied that she had any conversationwith David Hoesli aboutthe Union on February 10, 1972Inconsistent tosome extent with this denial is the testimony of James Hastings that on themorningof February10, after Marcella Hastings had informed him aboutthe telephone call she had received from Blue,she said that she would checkwith Betty Bushur or David Hoesli or "someone over there"to find out iftheyknow anything about"it " Accordingto James Hastings, "she camebackand told metheydidn't know anything about it."i2"[S Itatements on the part of management to employees that it mightbe necessary to close the plant, made during a period when unionization ofitsemployees was sought to be effected,must be regarded as coercive,notwithstanding sincere belief that such result would follow."UnitedFireworksMfg Co., Inc v. N.L R B.,252 F.2d 428, 430 (C.A. 6). Accord-N L R B v Kolmar Laboratories, Inc.,387 F.2d 833 (C A. 7), and casesdiscussed there.SurprenantManufacturing Co v N L.R B,341 F 2d 756,760 (C.A6).N.L R B v Joseph Ante!!,Inc, 358 F 2d 880, 881 (C A 1) SeealsoN L R B v Gissel Packing Co., Inc.,395 U S 575,618 (1969),where theCourt stated.[An employer'sprediction about the consequences of unionization]must be carefully phrased on the basis of objective fact to convey anemployer'sbelief as to demonstrably probable consequences beyondhis control. .in case of unionizationAndTextileWorkers Union of America v Darlington Manufacturing Co etat,380 U S 263,274, In 20 (1965), where the Court stated.Nothing we have said in this opinion would justify an employer'sinterferingwith employee organizational activities by threatening toclose his plant11During the conversation James Hastings asked Hoesli, "[H lowimportant all of it was to[Hoesli]"Hoesli understood that James Hastings"was referring to the union and everything else, all of it together" At thispointMary Miller asked Hoesli how important was hisjob While a veiledthreatmight be implied from this exchange.it is unnecessary to do sobecause of the other unambiguous,unlawful threats made to Hoesli 268DECISIONSOF NATIONALLABOR RELATIONS BOARDquestions of credibility, in this case, Marcella Hastings andJames Hastings were unable to prevent their interest fromaffecting their objectivity. James Hastings, in particular,and to a lesser extent Marcella Hastings seem to havedeveloped a scenario to which they tended to adhere ingiving their testimony rather than to answer the questionsput to them directly.Mary Miller and Alberta Bracken testified only briefly atthe hearing. It is difficult to make any evaluation of themin the very short period of time they appeared before me.However, as I am of the opinion that David Hoeslt, whotestified extensively at the hearing, was a truthful andreliablewitness I will credit neither Mrs. Bracken's norMrs. Miller's denial of Hoesli's testimony. 14The interrogation of Hoesl•by James Hastings andMarcella Hastings as to whether he knew anything aboutthe union activities among the store's employees and thesimilar questioning of Betty Bushur to elicit from Bushurher attitude towards the Union and the names of theemployees who favored the Union constituted violations ofSection 8(a)(1) of the Act. Such efforts to secure informa-tionwhich would be useful for discrimination or harass-ment, particularly in this case where the Company madeno secret of its opposition to the unionization of itsemployees, without any explanation to the employees ofany legitimate purpose for asking the questions andwithout giving the employees assurances against reprisals,were clearly coercive.15 The effect of such coercion becamemanifest when Hoesl•answered falsely that he had noknowledge of the union activities, thereby indicating "aneffort by one intimidated to conceal his true allegiance." 16D.Hinkle'sDischargeJames Hastings, who was not feeling well on February10, left the store in midmorning and did not return until 4p.m.Upon his arrival in the store he called JamesWhitehurst and Marcella Hastings to the office and "toldthem I had . . . made up my mind what I was going to do,Isaid that I was going to try to get . . . hold of Jim Hinkleand let him go before he left the store." 17 Then, accordingto Hastings, "about that time" some meat salesmen cameinto the store and kept him occupied until about 5 p.m. bywhich time Hinkle had already left the store. i8MarcellaHastings testifiedmore fully regarding theafternoon conversation, which lasted 15 or 20 minutes,between herself, her husband, and James Whitehurst.According to Marcella Hastings, "February 10, was whenwe reached the time that we were going to let [Hinkle] go."Her husband began the conversation with the remark,"You realize that with this phone call coming . . .It isgoing to really look bad if we still go ahead and let Mr.Hinkle go." Mrs. Hastings responded that "we have noother choice." JamesWhitehurst interjected that it wasunfortunate we were picking this time to act because "it14Even Counsel for Respondent was favorably impressed by Hoesh Hestated on the record, "I think the young man is being truthful in spite of thepressure " The reference is to the alleged pressures sought to be exerted onHoesh by FechoISN L R B v Cameo, Inc.340F 2d 803, 804-807 (C A 5), cerldenied 382 U S 92616N L R B v Wilco, Inc, et a!.388 F 2d 133, 137 (C A 2)was going to really lookincriminating" but we must "goahead with our plans as they are and stand by that becausethis is what we have planned to do all week." Further,according to MarcellaHastings,part of the reason for thedecision to terminate Hinkle on February 10 was theinformation given to them before Hinkle was hired to theeffect that Hinkle's wife had made the remark that his paywith the Company was "not really too good, but with whatwe can pack out, we will be O.K." Also, Mrs. Hastingsexplained, "for economic reasons we could not go aheadand keep another one in the meat department and Jim[Hastings] said that since Eisner had recommended almostalways every time they came that we get rid of Mr. Hinkleand let him go and keep Mr. Fecho because he was the bestmeat cutter, we had to weigh all of the circumstances andall of the evidence and come up with a reasonable decision,and this is what we came to." Mrs. Hastings furthertestified that dunng the entire time the store had been inoperation the Eisner counselors had insisted that "therecertainly had to be some meat going out the back door." Atthismeeting, according to Marcella Hastings, Jim White-hurst said, "[W]e know that we are losing meat. We havebeen from the beginning. We really don't know where it isgoing,but we know that it would be best now, we feel, thatitwould be best now if we would go ahead [and dischargeHinkle],since we are going to discharge him, and let himgo today. We don't want to go ahead and run the risk of itany later."While it is not entirely clear fromMrs.Hastings'testimony what was the precise order of theconversation, the determination to discharge Hinkle wasmade when her husband, James Hastings, said, "We willgo ahead with what we had planned in the early part of theweek. Now, we have determined that Mr. Fecho will staywhen he steps down . . . and he will work under Doug sowe will not be in there with one meat man alone. We willhave two, and we can go ahead and we know that Mr.Hinkle has been recommended that we let him go and wewill have to go ahead and discharge him."When asked on her directexaminationby Respondent'sCounsel whether there was any particular reason whyHinkle was discharged on February 10, Marcella Hastingsanswered, "Well, we had been advised previously that Mr.Hinklewas capable or might be capable of removingmerchandise without us knowing about it, and we were alittle apprehensive to let him stay in the store any longer,and regardless of the circumstances, we had to let him gothat night."James Fecho was then called to the office. Except forinsubstantial details the four participants to the meetinggenerally agree as to what occurred. James Hastingsinstructed Fecho to discharge Hinkle because Fecho wasstill the manager of the meat department. Fecho strenuous-ly objected.When pressed he explained that the Companyprobably had heard from the Union and the Companywould be in trouble if it were now to fire Hinkle.11This confirms Hoesh's testimony that the decision to discharge Hinkleon February 10 wasnot made untilafter the telephone call from Jerry Bluerequestingrecognition of the Union asthe representative of themeatdepartmentemployeesI"Uponbeingpressedduring his cross-examination.Hastings testifiedthat possiblythemeetingwith Fecho, discussed below, began at 4 30 p in EFFINGHAM FOOD STORE269Fecho testified that other things occurred which are notreferred to in the testimony of Mr. or Mrs.Hastings orJames Whitehurst. According to Fecho, Marcella Hastingscame to the meat room and instructed him to go to theoffice.As he was walking towards the office Mrs. Hastingsasked whether he had heard anything about a Union towhich he answered, "No." Then, the first question fromJamesHastingswhen he entered the office was whether hehad heard anything about a Union and again Fecho said,"No." Further, according to Fecho, when he advised themeeting that the Company would get in trouble with theUnion if it fired Hinkle he was pressed to explain how heknew that. Fecho answered that he hadsigned a unioncard and knew that the Company was going to be notifiedby the Union early in the morning. MarcellaHastingsmade an exclamationto the effect, "how dirty us guys wereand everything." Also, Fecho testified that during themeeting,Hastingsremarked that he hadn't been notifiedby the Union and as he was the president he could fire andhirewhomever he wanted. Finally, according to Fecho,just before he left themeeting,JamesHastingsasked himwhich way he would go, if he would go Union or non-Union. Fecho responded that he wouldn't vote.MarcellaHastings then asked, "Well, how can we believe that?" Towhich Fecho responded, "[Y]ou will just have to take myword for it." 19After the meeting with Fecho endedJames and MarcellaHastings and James Whitehurst went toHinkle's home andnotified Hinkle that he was discharged.Hastings paid himfor the balance of the weekand also gave him anadditional week'swages asseverance pay.On his direct examination JamesHastings was askedwhy he felt it was necessary to dischargeHinkle on thenight of Thursday, February 10. He answered, "Severalreasons, the big reason being thatDoug was going to be inon Friday night and Saturday night. . . .He was going totake inventory with me2° I didn't want him or anybodyelse to be embarrassed. I thought enough time had gone byand I wanted to tell him as quick as I possibly could."When asked who would be embarassed, JamesHastingstestified, "For example, if I hadn't told Hinkle that night,the next day Doug would come in. Here he would beworking on the meatcases andJim wouldn't knowanything about it. It would be kind of embarrassing,wouldn't it, to all of US?" 21 Fecho testified that he did notsee Louderbackin the storeon February 11. Betty Bushurwas not asked whether she saw Louderback in the storebefore February 14. Also,Hoesli wasnot questioned aboutthe subject. In any event, the record indicates no necessityfor Louderback's going to the store on Friday or SaturdayFebruary II or 12, if hispresencewould haveembarrassedanyone. This reason for discharging Hinkle on February 10is unconvincing.19GeneralCounsel doesnot contend thatany ofthe incidents onFebruary10 involvingFechoconstitute violationsof the Act.PresumablyGeneralCounsel takes this positionbecause of the uncertainty as to whetherFechowas then a supervisor20Douglas Louderbacktestified that he tookinventoryon Sunday.February 1321Louderbackcontinued in the employof Tractors Supply Companyuntil the close of businesson Saturday, February12.He informed JamesE.Conclusions Regarding Hinkle's DischargeIf full credit were given to all the evidence offered onbehalf of Respondent, by the morning of February 10arrangements had been made for Douglas Louderback tobegin working in the store on Monday, February 14, asmanager of the meat department. Also, arrangements hadbeen made for Fecho to step down to the job of meatcutterand a tentative decision had been made to terminateHinkle.However, all these changes were to be effectedsimultaneously as of the end of the week on February 12 22Only after the Company learned of the Union's organiza-tional interest was the decision made to terminate Hinkleearlier.The reasons given by James Hastings, MarcellaHastings, and James Whitehurst for accelerating the timeof the contemplated discharge of Hinkle are inconsistent.None of the reasons are convincing. Both Mrs. Hastingsand James Whitehurst testified that the possibility ofpilferagewas a motivating factor for the decision toterminateHinkle on February 10. However, the factorswhich gave rise to a suspicion that Hinkle might pilfer wereknown to the Company even before he started to work inmid-November 1971. Furthermore, during the entireperiod of the store's operations, from mid-November 1971through February 10, 1972, there had been excessiveshrinkage of the meat department's inventory and, accord-ing to Hadley, it raised a suspicion that there might bepilferage.No adequate reason appears why the Companyhad to take precipitate action-by going to Hinkle's homeafterwork hours, before the end of the workweek todischarge him-to correct a situation which had beencontinuing for 3 months. James Hastings' explanation thatitwould be embarrassing to retain Hinkle after February10 because of the possibility that he might encounterDouglas Louderback is spurious. If the possibility of suchembarrassment existed no explanation was given as to whyitwas necessary for Louderback to go to the store on eitherFriday or Saturday of that week. Furthermore, during thatweek Hinkle's normal quitting time was 5 p.m. and asLouderback was elsewhere employed and could not be atthe store except during evening time it was unlikely thatthe two would meet. The evidence is overwhelming thatHinkle was discharged on February 10 as a direct reactionto the telephone call from Jerry Blue advising that theUnion represented a majority of the employees in the meatdepartment.Marcella Hastings denied that she told any employeethat the store would close if the Union was successful inorganizing its employees. However, she testified that a fewdays after February 10 she had a conversation with hermother, who also works in the store, during which theywere discussing "the financial aspect of the thing, and Itold her about the contact that we had received over thetelephone from Mr. Blue, I guess, and I told her that itHastings that thatwould be thecaseon February9. It appears from JamesHastings' testimony that Hinkle's normal departure time that week was 5p.m Therefore, it is not likelythatHinklewould have met Louderback ifLouderbackvisited the store in the evenings.Louderbacktestified thatFridayevening,February 11,he went to the store He did not testify that hevisited the store on Saturday, February 1222 James Hastingsconsidered that Fechocontinuedin the position ofmanager until he wasactually replaced on Monday. February 14. 270DECISIONSOF NATIONALLABOR RELATIONS BOARDwould make it very difficult if the union would come inbecause of our financial status."Similarly,James White-hurst testified that sometime after June 3, 1972, Mrs.Hastings said to him that if the Union came in the storewould have to close.The Hastings have been of the opinion that theorganization of any of its employees would be financiallydisastrous.Hoping to avoid such eventuality Hinkle wasdischarged on February 10. Hinkle's discriminatory dis-charge in such circumstances was designed to discouragemembership in the Union and,accordingly,constituted aviolation of Section 8(a)(3) of the Act. Furthermore, itinterferedwith,restrained,and coerced employees in theexercise of the rights guaranteed in Section 7 in violation ofSection 8(a)(1) of the Act.F.Additional 8(a)(1) ViolationsIfind that the following incidents took place andconstitute evidence of further violations of the Act:In mid-FebruaryMarcella Hastings said to James Fechoin reference to the Union that they were going to have toclose the store and there would be 50 people out of work.Inmid-June 1972, James Hastings remarked to Fechowith reference to Hinkle, "If you do the way he has, youare,going to end up at the bottom of the barrel the way hehas." In light of all antecedent events Hastings implied thatifFecho continued to support the Union he too would losehis Job with the Company.About a week later James Hastings remarked to Fechothat he would close the store before he would permitHinkle to return to work. As this present proceeding thenwas pending,the import of Hastings'statement was thatrather than comply with an adverse decision of theNational Labor Relations Board the Company would closeits business.David Hoesli testified that about mid-July 1972, in thepresence of Douglas Louderback,Marcella Hastings said,"[S ]he was trying to be fair to everyone and would like togive everyone a raise,but because. . .of what was goingon, they couldn't say anymore to us, but she did say thatthe union would use me. . . .She said the union would useme and by the time it was all over with that I would be atthe bottom of the barrel." In context of the antecedentevents these Comments meant that because of the penden-cy of the instant proceeding the Company would not giveitsemployees a raise which they merited and carried thefurther implication that any success the Union might enjoyin its organizational attempt or in the pending litigationwould result in harm to the employees.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of the Company set forth in section III,above,occurring in connection with its operations de-scribed in section1,above,have a close,intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices,I shall recommend that it cease and desisttherefrom and that it take certain affirmative actiondesigned to effectuate the policiesof the Act.Having found that the Respondent unlawfully dis-charged James Hinkleon February 10, 1972, I shallrecommend that Respondent offer him immediate and fullreinstatement to his former job or, if that job no longerexists,toa substantially equivalent position,withoutprejudice to his seniority and other rights and privileges,and make himwhole for anyloss of earningshe may havesuffered by reason of the discrimination against him bypayment to him of a sum of money equal to that which henormally would have earned from the aforesaid date of hisdischarge to the date of the Respondent'sofferofreinstatement,less his net earnings during suchperiod. Thebackpay provided for herein shall be computed on thebasis of calendar quarters,in accordance with the methodprescribed in F.W.Woolworth Company,90 NLRB 289.Interest at the rate of 6 percent per annum shall be addedto such net backpay and shall be computed in the mannerset forth inIsis Plumbing & Heating Co.,138 NLRB 716.There isevidence in this casethat prior to February 10,Respondent contemplated discharging Hinkle at the end ofthat week, on February 12, 1972. However, it is conjecturalthat such discharge would have occurred.The evidenceshows that,despite the many complaints about Hitkle'sperformance at his employment,because the HastingslikedHinkle and were sympathetic with his personalproblems they continued him in their employ. Therefore,whether they would have in fact discharged him onFebruary12 is speculative.Also, there is a possibility thatthey might merely have placed him in a layoff status withthe understanding that he would be recalled to work whena vacancy should occur or when business expanded andthe need for an additional meatcutter should arise.Havingdischarged Hinkle on February 10 for an unlawful reasonthere is no way to establish whether he would in fact havebeen discharged for a lawful reasonon February 12. TheRespondent,who engaged in the unlawful conduct,ratherthan the employee,must assume the risk of any uncertain-ty.23Whether or not backpay to Hinkle should be tolledfor any period of time beginning on or after February 14,1972, because his employment would have been suspendedfor nondiscriminatory reasons is a matter for determina-tion at the compliance stage of this case.For the reasons which are stated inConsolidatedIndustries,Inc.,108 NLRB 60, 61, and cases there cited, Ishall recommend a broad cease-and-desist order.Upon the basis of the foregoing findings of fact, andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.By discriminatorily discharging James Hinkle onFebruary 10, 1972, therebydiscouraging membership inthe Union, the Respondent has engaged in and is engaging23TheLima LumberCompany,176 NLRB 696 EFFINGHAM FOOD STORE271in unfair labor practices within the meaning of Section8(a)(3) of the Act.2.By reason of the foregoing conduct and by reason ofthe unlawful interrogation of employees, described above,the threats to close the store should the Union succeed inits organizational drive or if Hinkle's reinstatement shouldbe ordered by the Board, the threats of loss of employmentand other reprisals if employees continue to support theUnion, and withholding merited increases in pay becauseof the pendency of the instantcase,Respondent hasinterfered with, restrained, and coerced employees in theexercise of the rights guaranteed in Section 7 of the Actand thereby has engaged in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.3.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended: 24ORDERRespondent,Effingham Food Store, Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirunion membership or activities or concerning the unionmembership or activities of other employees.(b) Threatening employees that it will close its store or goout of business if the Union, or any other labor organiza-tion,should succeed in organizing any of its departmentsor if the Board should direct the reinstatement of JamesHinkle.(c)Threatening employees with loss of employment orother reprisals if they support the Union,or any otherlabor organization.(d)Withholding increases in wages because of thependency of the instant case or of any other proceedingbefore the Board.(e)Discouraging membership in Local 534, Amalgamat-ed Meat Cutters and Butcher Workmen of North America,AFL-CIO,or any other labor organization, by dischargingany of its employees or by otherwise discriminating againstany of its employees in regard to their hire, tenure ofemployment,or other terms or conditions of employment.(f) In any other manner interfering with,restraining, orcoercing employees in the exercise of their rights to self-organization,to form,join,or assist Local 534, Amalga-matedMeat Cutters and Butcher Workmen of NorthAmerica,AFL-CIO,or any other labor organization, tobargain collectively through representatives of their ownchoice,to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection,or to refrain from any or all such activities.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Offer to James Hinkle immediate and full reinstate-ment to his former job or, if his job no longer exists, to asubstantially equivalent position,without prejudice to hisseniority and other rights and privileges,and make himwhole for any loss of earnings he may have suffered byreason of the unlawful discrimination against him in themanner set forth in the section of this Decision entitled"Remedy."(b)Notify immediately the above-named individual, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(d) Post at its premises in Effingham, Illinois, copies ofthe attached notice marked "Appendix." 25 Copies of saidnotice, on forms provided by the Regional Director forRegion 14, after being duly signed by Respondent'sauthorized representative, shall be posted by it immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to its employees are customari-lyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(e)Notify the Regional Director for Region 14, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.2621 In the event no exceptions are filed asprovided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes25 In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrderof theNational LaborRelations Board"shall read"Posted pursuantto a Judgment of the United States Courtof Appealsenforcingan Order ofthe NationalLaborRelations Board "26 In the event that this recommendedOrderis adopted by the Boardafter exceptions have been filed, this provision shall be modified to read-"Notify theRegional Director for Region 14, in writing,within 20 daysfrom the date of thisOrder,what steps the Respondent has takento complyherewith."APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT question our employees concerningtheir union membership or activities or concerning theunion membership or activities of other employees.WE WILL NOTthreaten our employees that we willclose our store or go out of businessifLocal 534,Amalgamated Meat Cutters and Butcher Workmen ofNorth America,AFL-CIO,or any other labor organi-zation,successfully organizes any of our departments, 272DECISIONS OF NATIONAL LABORRELATIONS BOARDor if the National Labor Relations Board should directthe reinstatement of James Hinkle to his former job.WE WILL NOT threaten our employees with loss ofemployment or other reprisals if they support theabove-named Union,or any other labor organization.WE WILL NOT withhold increases in wages because ofany litigation or other proceeding that may be pendingbefore the National Labor Relations Board.WE WILL NOT discourage membership in Local 534,Amalgamated Meat Cutters and Butcher Workmen ofNorth America,AFL-CIO,or any other labor organi-zation,by discharging any of our employees or byotherwise discriminating against any of our employeesin regard to their hire,tenure of employment, or anyother terms or conditions of employment.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise of theirrights to self-organization,to join or assist Local 534,Amalgamated Meat Cutters and Butcher Workmen ofNorth America,AFL-CIO,or any other labor organi-zation, to bargain collectively through representativesof their own choosing,or to engage in concertedactivities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from anyand all such activities.WE WILL offer James Hinkle reinstatement to hisformer job or, if such job no longer exists, to asubstantially equivalent position without prejudice tohis seniority and other rights and privileges and we willmake him whole for any loss of earnings he may havesufferedby reason of our unlawful discriminationagainst him.DatedByEFFINGHAMFOOD STORE,INC.(Employer)(Representative)(Title)We will notify immediately the above-named individual, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces,in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board'sOffice, 210North 12th Boulevard,Room 448, Saint Louis,Missouri63101, Telephone314-622-4167.